Citation Nr: 0116401	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2000 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 



FINDINGS OF FACT

Auditory acuity in the right ear receives a numeric 
designation of XI, and auditory acuity in the left ear 
receives a numeric designation of V.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§  1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute. All relevant evidence identified 
by the veteran, including records of a private physician, was 
obtained and considered.  In addition, the veteran was 
afforded VA ear and audiological examinations to assist in 
rating his service connected disability.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of the examinations reflect that the VA examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical and audiological 
examinations, in accordance with established procedures, and 
rendered appropriate diagnoses. For these reasons, the Board 
finds that the examinations were adequate for rating 
purposes.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and the Board will proceed to consider 
the claim on the merits. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Hearing loss 
disability is rated under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  The United States Court of Appeals for Veterans Claims 
has noted that assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran maintains that he has total deafness in his right 
ear and considerable hearing loss in his left ear.  He says 
he requires hearing aids to hear and to communicate.  He 
feels the medical evidence supports his claim for an increase 
in his rating.  

The record reflects that the veteran was born in 1914.

In February 2000, the veteran asserted a claim of entitlement 
to an increased evaluation for service connected bilateral 
hearing loss.  He stated that his hearing status had worsened 
since his last examination which, the record reveals, was in 
June 1964.

In May 2000, the veteran was afforded a VA ear examination by 
a physician which resulted in a diagnosis of bilateral 
sensorineural hearing loss since the 1940s.

At a VA audiological examination in April 2000, the pure tone 
threshold average in the right ear was 103 decibels, and the 
pure tone threshold average in the left ear was 63 decibels.  
Speech discrimination was 20 percent in the right ear and 72 
percent in the left ear.  These results, under 38 C.F.R. 
§ 4.85, Table VI and Table VIA reflect Level XI hearing in 
the right ear (the highest designation, which is assigned for 
profound hearing loss) and Level V hearing in the left ear.  
Level XI hearing in one ear and Level V hearing in the other 
ear equate to a disability rating of 40 percent, under 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Because 
the rating is derived by a "mechanical application" of the 
rating schedule to the numeric designations reached through 
VA audiological testing, there is no basis in the law and 
regulations for assignment under the regular scheduler 
criteria of an evaluation greater than 40 percent for the 
veteran's current hearing loss disability.  For that reason, 
entitlement to an increased evaluation is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that a private audiometric evaluation in July 
2000 was essentially consistent with the April 2000 VA 
audiological testing.  The private audiologist reported that 
the veteran had profound hearing loss in the right ear and 
mild hearing loss in the left ear at 500 decibels sloping to 
profound hearing loss at higher decibels.  Under the rating 
schedule, the report of the private audiometric test does not 
provide a basis on which an increased evaluation might be 
granted.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for hearing loss, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000). 




ORDER

An evaluation in excess of 40 percent for bilateral hearing 
loss is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

